Case 2:19-cv-07218-CJC-GJS Document 26 Filed 11/05/19 Page 1 of 1 Page ID #:114




   1    CENTER FOR DISABILITY ACCESS
        Phyl Grace, Esq., SBN 171771
   2    Dennis Price, Esq., SBN 279082
        Amanda Lockhart Seabock, Esq., SBN 289900
   3    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   4    (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
   5    Attorneys for Plaintiff
   6                           UNITED STATES DISTRICT COURT
   7                          CENTRAL DISTRICT OF CALIFORNIA

   8    Chris Langer,                           Case No. 2:19-CV-07218-CJC-GJS
   9             Plaintiff,                     NOTICE OF APPEARANCE OF
                                                COUNSEL
  10      v.
  11    Myer Property LLC, a California
        Limited Liability Company;
  12    Jeronimo Gutierrez;
        Soo Gil Kim;
  13    Ok Hye Kim;
        and Does 1-10,
  14
                 Defendants.
  15
  16
  17           Please take notice that Amanda Lockhart Seabock of the firm Center
  18   for Disability Access, 8033 Linda Vista Road, Suite 200, San Diego, CA
  19   92111, hereby appears as counsel on behalf of Plaintiff Chris Langer. All
  20   pleadings and other documents served on Chris Langer should also be
  21   directed to the attention of Amanda Lockhart Seabock.
  22
  23   Dated: November 05, 2019             CENTER FOR DISABILITY ACCESS
  24
  25                                        By: /s/ Amanda Lockhart Seabock
                                                  Amanda Lockhart Seabock
  26                                              Attorney for Plaintiff
  27
  28




                                            1

       Notice of Appearance of Counsel                         Case: 2:19-CV-07218-CJC-GJS
